Title: Enclosure: Questions Submitted to Mr. Hamilton and Mr. Hoffman, [1 May 1804]
From: Radcliff, Jacob
To: Hamilton, Alexander,Hoffman, Josiah Ogden


Questions submitted to Mr. Hamilton and Mr. Hoffman, in the foregoing letter:
1. Have the Corporation of New York any title to the land under the water of Hudson River opposite to and adjoining Powles Hook?
2. Have not Congress the power to make Powles Hook a Port of Entry?
3. Are the covenants contained in the draft submitted and marked No. I proper on the part of the proprietors and valid in law?
4. Will not Deeds according to the draft No. 2 be also proper and valid?

5. Will not the execution of the plan proposed by the covenants and Deeds above mentioned afford an adequate security to purchasers?
6. The proprietors holding their estate in the premises in joint tenancy, can their wives have any though they do not execute the Deeds?
